
	
		II
		111th CONGRESS
		2d Session
		S. 3269
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2010
			Mrs. Gillibrand (for
			 herself, Mr. Dodd, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide driver safety grants to States with graduated
		  driver licensing laws that meet certain minimum requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Teen and Novice Driver Uniform
			 Protection Act of 2010 or the STANDUP Act.
		2.FindingsCongress finds the following:
			(1)The National
			 Highway Traffic Safety Administration has reported that—
				(A)motor vehicle
			 crashes are the leading cause of death of Americans between 15 and 20 years of
			 age;
				(B)in the 10-year
			 period ending in 2007, 86,981 Americans died in motor vehicle crashes involving
			 drivers between 15 and 20 years of age, an average of 167 deaths per
			 week;
				(C)drivers between 16
			 and 20 years of age have a fatality rate that is 4 times higher than the rate
			 for drivers between 25 and 70 years of age; and
				(D)teenage drivers
			 who are 16 years of age have a motor vehicle crash rate that is almost 10 times
			 higher than the crash rate for drivers between 30 and 60 years of age.
				(2)According to the
			 American Automobile Association—
				(A)teenage drivers
			 comprise slightly more than 1/3 of all fatalities in motor
			 vehicle crashes in which they are involved; and
				(B)nearly
			 2/3 of all fatalities in those crashes are other drivers,
			 passengers, and pedestrians.
				(3)According to the
			 Insurance Institute for Highway Safety, the chance of a crash by a 16- or
			 17-year-old driver is doubled if there are 2 peers in the vehicle and
			 quadrupled if there are 3 or more peers in the vehicle.
			(4)According to the
			 National Highway Traffic Safety Administration, the cognitive distraction
			 caused by hands-free and hand-held cellular phones is significant enough to
			 degrade a driver’s performance, particularly teenage drivers between 15 and 20
			 years of age.
			(5)Although only 20
			 percent of driving by teenage drivers occurs at night, more than 50 percent of
			 the motor vehicle crash fatalities involving teenage drivers occur at
			 night.
			(6)According to the
			 Insurance Institute for Highway Safety, in 1997, the first full year of
			 Florida’s graduated driver licensing system, the number of fatal and injurious
			 crashes among teenage drivers between 15 and 18 years of age was 9 percent
			 lower than in 1995.
			(7)The Journal of the
			 American Medical Association reports that crashes involving 16-year-old drivers
			 decreased between 1995 and 1999 by 25 percent in Michigan and by 27 percent in
			 North Carolina. Comprehensive graduated driver licensing systems were
			 implemented in 1997 in these States.
			(8)According to the
			 Automobile Club of Southern California, between 1998 and 2000, the first 3
			 years of California’s graduated driver licensing program—
				(A)teenage passenger
			 deaths and injuries resulting from crashes in California involving 16-year-old
			 drivers declined by 40 percent; and
				(B)the number of
			 at-fault collisions in California involving 16-year-old drivers declined by 24
			 percent.
				(9)The National
			 Transportation Safety Board reports that—
				(A)more than 40
			 States and the District of Columbia have implemented 3-stage graduated driver
			 licensing systems; and
				(B)many States have
			 not yet implemented other basic safety features of graduated driver licensing
			 laws to protect the lives of teenage and novice drivers.
				(10)A
			 2001 Harris Poll indicates that—
				(A)95 percent of
			 Americans support a requirement of 30 to 50 hours of practice driving with and
			 adult;
				(B)92 percent of
			 Americans support a 6-month learner’s permit period; and
				(C)74 percent of
			 Americans support limiting the number of teenage passengers in a car with a
			 teenage driver and supervised driving during high-risk driving periods, such as
			 night.
				3.State graduated
			 driver licensing laws
			(a)Minimum
			 requirements
				(1)In
			 generalA State is in compliance with this section if the State
			 has a graduated driver licensing law that requires novice drivers younger than
			 21 years of age to comply with the 2-stage licensing process described in
			 paragraph (2) before receiving an unrestricted driver’s license.
				(2)Licensing
			 processA State is in compliance with the 2-stage licensing
			 process described in this paragraph if the State’s driver’s license laws
			 include—
					(A)a learner’s permit
			 stage that—
						(i)commences at 16
			 years of age or older;
						(ii)is
			 at least 6 months in duration;
						(iii)prohibits the
			 driver from using a cellular telephone or any communications device in a
			 nonemergency situation;
						(iv)prohibits driving
			 at night; and
						(v)remains in effect
			 until—
							(I)the commencement
			 of the intermediate stage; or
							(II)the driver
			 reaches 18 years of age;
							(B)an intermediate
			 stage that—
						(i)commences
			 immediately after the expiration of the learner’s permit stage;
						(ii)is
			 at least 6 months in duration;
						(iii)prohibits the
			 driver from using a cellular telephone or any communications device in a
			 nonemergency situation;
						(iv)prohibits driving
			 at night;
						(v)prohibits the
			 driver from operating a motor vehicle with more than 1 non-familial passenger
			 younger than 21 years of age unless a licensed driver who is at least 21 years
			 of age is in the motor vehicle; and
						(vi)remains in
			 effect until the driver reaches 18 years of age; and
						(C)any other
			 requirement that the Secretary of Transportation may require, including—
						(i)in
			 the learner’s permit stage—
							(I)at least 40 hours
			 of behind-the-wheel training with a licensed driver who is at least 21 years of
			 age;
							(II)a driver training
			 course; and
							(III)a requirement
			 that any such driver be accompanied and supervised by a licensed driver who is
			 at least 21 years of age at all times while such driver is operating a motor
			 vehicle; and
							(ii)in
			 the learner’s permit or intermediate stage, a requirement that, in addition to
			 any other penalties imposed by State law, the grant of an unrestricted driver’s
			 license be automatically delayed for any individual who, during the learner’s
			 permit or intermediate stage, is convicted of a driving-related offense, such
			 as—
							(I)driving while
			 intoxicated;
							(II)misrepresentation
			 of his or her true age;
							(III)reckless
			 driving;
							(IV)driving without
			 wearing a seat belt;
							(V)speeding;
			 or
							(VI)any other
			 driving-related offense, as determined by the Secretary.
							(b)RulemakingThe
			 Secretary of Transportation shall promulgate regulations necessary to implement
			 this section in accordance with the notice and comment provisions under section
			 553 of title 5, United States.
			4.Incentive
			 grants
			(a)In
			 generalFor each of the first 3 fiscal years beginning after the
			 date of enactment of this Act, the Secretary of Transportation shall award a
			 grant to any State that submits an application under subsection (b) if that
			 State is in compliance with section 3(a) on or before the first day of that
			 fiscal year.
			(b)Application
				(1)In
			 generalAny State desiring a grant under this section shall
			 submit an application to the Secretary of Transportation at such time, in such
			 manner, and containing such information as the Secretary may require, including
			 a certification by the Governor of the State that the State is in compliance
			 with section 3(a).
				(2)ReviewThe
			 Secretary shall review each State application and determine whether or not the
			 State is in compliance with section 3(a).
				(c)GrantsAmounts
			 appropriated to carry out this section for each fiscal year shall be
			 apportioned to each State that is in compliance with section 3(a) in an amount
			 determined by multiplying—
				(1)the amount
			 appropriated to carry out this section for such fiscal year; by
				(2)the ratio that the
			 amount of funds apportioned to each such State for such fiscal year under
			 section 402 of title 23, United States Code, bears to the total amount of funds
			 apportioned to all such States for such fiscal year under such section.
				(d)Use of
			 fundsAmounts received by a State from a grant awarded under this
			 section may be used for—
				(1)enforcing a
			 2-stage licensing process that complies with section 3(a)(2);
				(2)training for law
			 enforcement personnel and other relevant State agency personnel relating to the
			 enforcement described in paragraph (1);
				(3)publishing relevant
			 educational materials that pertain directly or indirectly to the State
			 graduated driver licensing law; and
				(4)carrying out other
			 administrative activities that the Secretary considers relevant to the State’s
			 2-stage licensing process.
				(e)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $25,000,000, out of the Highway Trust Fund (other
			 than the Mass Transit Account), to carry out this section during each fiscal
			 year described in subsection (a).
			5.Withholding of
			 funds for noncompliance
			(a)In
			 general
				(1)Fourth fiscal
			 yearDuring the fourth fiscal year beginning after the date of
			 the enactment of this Act, the Secretary shall withhold 3 percent of the amount
			 otherwise required to be apportioned to any State for such fiscal year under
			 each of the paragraphs (1), (3), and (4) of section 104(b) of title 23, United
			 States Code, if the State is not in compliance with section 3(a) on the first
			 day of such fiscal year.
				(2)Fifth fiscal
			 yearDuring the fifth fiscal year beginning after the date of the
			 enactment of this Act, the Secretary shall withhold 5 percent of the amount
			 otherwise required to be apportioned to any State for such fiscal year under
			 each of the paragraphs (1), (3), and (4) of section 104(b) of title 23, United
			 States Code, if that State is not in compliance with section 3(a) on the first
			 day of such fiscal year.
				(3)Sixth and
			 subsequent fiscal yearsDuring each fiscal year after the fifth
			 fiscal year beginning after the date of the enactment of this Act, the
			 Secretary shall withhold 10 percent of the amount otherwise required to be
			 apportioned to any State for such fiscal year under each of the paragraphs (1),
			 (3), and (4) of section 104(b) of title 23, United States Code, if that State
			 is not in compliance with section 3(a) on the first day of such fiscal
			 year.
				(b)Period of
			 availability of withheld funds
				(1)Funds withheld
			 during or before the sixth fiscal yearAny amount withheld from
			 any State under subsection (a) on or before the last day of the sixth fiscal
			 year beginning after the date of the enactment of this Act, shall remain
			 available for distribution to the State under subsection (c) until the end of
			 the third fiscal year following the fiscal year for which such amount is
			 appropriated.
				(2)Funds withheld
			 after the sixth fiscal yearAny amount withheld under subsection
			 (a)(2) from any State after the end of the sixth fiscal year beginning after
			 the date of the enactment of this Act, may not be distributed to the
			 State.
				(c)Apportionment of
			 withheld funds after compliance
				(1)In
			 generalIf, before the last day of the period for which funds
			 withheld under subsection (a) remain available to a State under subsection (b),
			 the State comes into compliance with section 3(a), the Secretary of
			 Transportation shall, on the first day on which the Secretary determines the
			 State has come into compliance, distribute to the State any amounts withheld
			 under subsection (a) that remains available for apportionment to the
			 State.
				(2)Period of
			 availability of subsequently apportioned fundsAny amount
			 distributed under paragraph (1) shall remain available for expenditure by the
			 State until the end of the third fiscal year following the year for which the
			 funds are so apportioned. Any amount not expended by the State by the end of
			 such period shall revert back to the Treasury of the United States.
				(3)Effect of
			 noncomplianceIf a State is not in compliance with section 3(a)
			 at the end of the period for which any amount withheld under subsection (a)
			 remains available for distribution to the State under subsection (b), such
			 amount shall revert back to the Treasury of the United States.
				
